Citation Nr: 1222278	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  07-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, including headaches, seizures, blackouts, and blurred vision.  

2.  Entitlement to service connection for depression, including as secondary to residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

In October 2008, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge (VLJ) at the Board's Central Office.  A transcript of this proceeding is of record.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover,          the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings.  By contrast,            the hearing focused on the elements necessary to substantiate the claims and              the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in           38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it       based on the current record. 

Previously, in April 2009, the Board granted a petition to reopen service connection for residuals of a head injury, and then remanded both the underlying claim on the merits and the claim for service connection for depression for additional evidentiary development.  
Considering the matter again in August 2010, the Board denied service connection for head injury residuals, consisting of headaches, seizures, blackouts and blurred vision, and denied service connection for depression.  In the one favorable disposition from this decision, service connection for a scar on the left temple as a head injury residual, was granted. 

The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court), to the extent the determination therein was unfavorable.  In a May 2011 Order, the Court granted a Joint Motion by the Veteran and the Secretary of VA (the parties), vacating the Board's decision and remanding the matter back to the Board.  Pursuant to the Court's May 2011 Order, the Board remanded the claims for additional development in July 2011.  The Board notes that although the Appeals Management Center completed the Board's requested development, it did not issue a supplemental statement of the case.  However, as the Board is granting the claims for service connection for residuals of a head injury and depression in the decision below, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as it will not affect the essential fairness of the adjudication.  

In May 2012, the Veteran submitted additional evidence in the form of a private medical opinion.  In a May 2012 statement through his representative, the Veteran waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2011).   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

During the October 2008 Board hearing, the Veteran raised the additional issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  This newly raised issue has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over         the claim, and it is again referred to the RO for appropriate action.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran has a preexisting headache disability.  However, resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran has residuals related to an in-service head injury.  

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's depression is related to his period of service.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 

2.  Depression was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claims of service connection for residuals of a head injury and depression.  The RO will be responsible for addressing any notice defect with respect to the ratings and effective date elements when effectuating the awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and brain hemorrhage, brain thrombosis, epilepsy, or psychosis become manifest to degrees of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran seeks service connection for residuals of a head injury, to include headaches, seizures, blackouts, and blurred vision, and depression, including as secondary to residuals of a head injury.  

The Veteran's service records indicate that he was found to be normal upon service entry in an August 1984 enlistment examination.  In September 1986, the Veteran appeared before a Medical Board.  He was noted to have been seen in the Neurology Clinic in September 1986 for episodes of loss of consciousness.  The Veteran reported that, prior to service, he would experience episodes of usually right-sided headaches of throbbing quality which may have been associated with a feeling of lightheadedness.  The Veteran also reported that since age 14 he would experience episodes of loss of consciousness sometimes with, and sometimes without, headaches, and usually preceded by a feeling of dizziness.  He indicated that these episodes continued in service.  The report noted that the Veteran was involved in an altercation with another serviceman in June 1986.  He was noted to have been in an argument and allegedly swung at the other man.  After examination, the Veteran was diagnosed with episodes of loss of consciousness, probable syncopal.  The opinion of the Medical Board was that the physical disability was not incurred in or aggravated by a period of active military duty. 

In February 1987, the Veteran was again evaluated by the Medical Board.  The Veteran was noted to have been evaluated in February 1987 in the Neurology Clinic for episodes of loss of consciousness and headaches.  The Veteran was indicated to have experienced headaches of throbbing quality, usually right-sided, but sometimes bitemporally, prior to service.  The Veteran reported that, at age 14, he would experience loss of consciousness, sometimes with and sometimes without headaches, and preceded by dizziness.  Much of the narration of the September 1986 Medical Board report was also repeated in this February 1987 report.  The Veteran was indicated to have desired a second neurologic opinion and was seen for his complaints in December 1986.  At this examination, he was then given an impression of vascular headaches with some psychogenic element.  An August 1986 EEG was indicated to have been normal.  A sleep deprived EEG was noted to be borderline due to a bifrontal spike in slow wave episode, which was not correlated with EEG or eye movement activity.  The Veteran was offered medication for what was felt to be a probable vascular headache pattern, possibly basilar migraine.  A February 1987 CT scan of the head was normal.  After examination, the Veteran was diagnosed with combined headache syndrome, with probable basilar migraine.  The Veteran was felt to be unfit for military service for a condition which existed prior to entry, and which was not service aggravated.  The report found that the Veteran's physical disability was neither incurred in, nor aggravated by, a period of active military service.  A Notification to Member of Recommended Findings dated in April 1987 indicated that the Veteran's diagnosis was combined headache syndrome, with probable basilar migraine, not aggravated, not ratable.  Another similar recommended finding document dated in May 1987 was that the disability was aggravated in the line of duty and evaluated under VA codes as 10 percent disabling.  However, that document was not signed by the anyone other than the Veteran.  

The Veteran's DD 214 indicates that he was still awaiting the final disposition of the Physical Evaluation Board.  A letter dated in June 1987 indicates that the Navy Physical Review Counsel concluded that the Veteran was physically unfit to perform duties, and a 10 percent disability rating was assigned.  It was stated that he would be separated with severance pay but without further disability benefit.  That document does not contain any specific finding regarding incurrence or aggravation.  A letter dated in July 1987 from the Commanding General, Marine Corps base, Camp Lejeune, contains essentially the same information as the June 1987 letter.  

After service, the Veteran was examined in November 1987.  The Veteran reported a history of headaches starting in February 1986.  He reported that he was in a confrontation with a fellow marine and sustained a head injury, specifically a left temporal frontal laceration requiring sutures.  After he was treated, the Veteran reported subsequent dizziness and lightheadedness.  The Veteran reported 8 to 9 incidents of losing consciousness and stated that he lost consciousness in August 1987 while driving, causing a motor vehicle accident.  EEG and CT scans were reported to have been normal.  Headaches were noted to be localized to the site of the injury.  He was found to have a well-healed semilunar scar of left temple region of approximately 4 cm.  The Veteran was diagnosed with posttraumatic headaches and probable seizure disorder.  

In May 1992, the Veteran was examined by VA.  He was noted to suffer from headaches of vague description.  The physician noted that the Veteran's service records showed that he had headaches prior to service.  The Veteran's headaches were not found to have the characteristics of a real migraine.  The Veteran was noted to have had a mild head injury in the Marine Corps in 1986 which left him with a barely visible scar in the left temporal area.  The physician stated that apparently someone hit the Veteran with a pipe.  The Veteran was also noted to have been boxing at one time and was knocked out.  The workup in the Marine Corps was noted to have been entirely normal, with a normal EEG and CT scan. The Veteran was noted to have attacks of syncope, but no history of real seizures.  After examination, the Veteran was diagnosed with tension headaches and vasovagal syncope, cause unknown.  The physician noted that the Marine Corps physicians felt that there was a strong psychological overlay in the whole clinical picture.  This physician stated that he was in full agreement with the physicians in the Marine Corps.  A follow up EEG indicated a nonspecific abnormality, and a radiology report was found to be within normal limits.

The Veteran has also been seen for current complaints of headaches and blurred vision.  Neurology examinations dated in August 2004 and December 2006 noted the Veteran's complaints, including reported traumatic brain injury in 1987 and reported chronic left-sided headaches and blurred vision since that time.  The Veteran was diagnosed with cluster headaches, possibly posttraumatic.  A CT scan dated in April 2004 found no sign of intracranial hemorrhage or transcortal infarction.  An April 2007 MRI of the brain was normal.

The Veteran was also afforded a VA examination dated in December 2009.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination.  The Veteran was noted to have a history of headaches that occurred approximately every three to five days and lasted several hours in duration.  They were characteristically left-sided, left temporal area, associated with blurred vision and followed by dizziness.  The Veteran was indicated to take medication for his condition, which he reported really did not help.  The examiner noted that the Veteran, in service, reported headaches since age 14 with episodes of dizziness and loss of consciousness.  The examiner also noted that the Veteran was recanting these episodes, as they occurred while boxing.  The examiner indicated that there was an in-service assault, where the Veteran was hit in the left side of his head.  The Veteran was diagnosed with vertebrobasilar migraine headaches.  The examiner then stated that "[b]ased on the previous statements in the chart, it is less likely than not this occurred in the service and was likely pre-existed prior to him entering in the service.  There was no evidence to suggest aggravation of this condition while in the service."  The examiner explained that this conclusion was purely based upon the statements that were in the medical records that indicated that the Veteran had similar symptoms at the age of 14.  

On VA neurological examination in August 2011, the Veteran gave a history of being assaulted during service.  He reported that he was hit with a lead pipe in 1987 on the left side of his head.  He complained of current throbbing pain around the site of impact approximately 3 times a week, lasting 15 minutes in duration.  He also stated that he felt slightly dizzy or woozy on his feet.  There was no history of seizures or blackouts noted.  The examiner diagnosed the Veteran with posttraumatic non-prostrating migraine headaches and mild vertigo.  He opined that it was at least as likely as not that these conditions were secondary to the assault that occurred in service.  He explained that certainly, an injury of this variety could cause long-term symptoms.  

At an August 2011 VA psychological examination, the Veteran denied a history of depression prior to being in the military.  He indicated that since discharge from service, doctors had tried to prescribe medication for depression for him, but he had not received any consistent treatment from a mental health provider.  The Veteran became tearful when talking about the struggles he had related to depression as well as his struggles with head trauma.  The examiner found that the Veteran did meet the DSM-IV criteria for recurrent moderate to severe major depressive disorder.  She stated that the onset of the depression coincided with and followed his head injury and discharge from service.  The Veteran identified his depression as starting in 1989.  However, the examiner indicated that in terms of giving an opinion of whether the Veteran's major depressive disorder was etiologically related to his head injury residuals, this was beyond her capacity.  She stated that the Veteran's depression chronologically followed his head trauma and discharge from the Marines, but she recommended that he receive a neuropsychological evaluation to provide further information into the nature of his head trauma and how it was related to his depression.  She also reported that contributing factors to the depression were the Veteran's head trauma, his discharge from service, his ongoing inability to establish stable and consistent employment, his limited social support, and his conflicted relationship with his daughters.

In a May 2012 medical report, the Veteran's private psychiatrist provided a detailed account and opinion regarding the Veteran's disabilities.  He reported that he was able to review the Veteran's service records, post-service medical records, and lay statements.  The psychiatrist noted that the Veteran's induction examination was negative for any neurologic illness, traumatic brain injury, loss of consciousness, or psychiatric illness.  He disagreed with the 1986 evaluation that indicated that the Veteran had loss of consciousness prior to his period of service.  The psychiatrist found that in reviewing the lay statements, speaking with the Veteran, and reviewing the rest of the medical record, there was no evidence of an actual headache syndrome, traumatic brain injury, or multiple neurologic events prior to service.  Even if there were a head injury prior to service that caused loss of consciousness, there was actually no description of any syndrome consistent with the symptoms that existed subsequent to the Veteran's head injury in 1986.  

The medical record was noted to have clearly described the sequelae from the 1986 head injury as including lightheadedness, dizziness, seizure activity, and loss of consciousness, all of which were known symptoms associated with the in-service head injury.  The psychiatrist observed that prior to the 1986 head injury, the Veteran was functioning in an adequate fashion and able to earn the Good Conduct Medal, but that after the head injury, the service records documented a change in behavior.  After 1986, the Veteran was noted to be having problems performing his military duties, including being late for duty, sleeping on duty, and frequently using a base temporary pass starting in August 1986.  The psychiatrist indicated that the dramatic change in behavior was a classic example of traumatic brain injury.  

Regarding the May 1992 VA examiner's description of the Veteran's in-service incident as a "mild head injury," the psychiatrist found that this was inaccurate because a head injury causing 30 minutes loss of consciousness was a severe head injury with very significant consequences.  The psychiatrist also noted the lay statements in the claims file that described the changes in the Veteran's medical condition and behavior after his 1986 head injury.  

The Veteran reported no history of loss of consciousness, concussions, or diagnosed injury secondary to his participation in amateur boxing prior to service.  He also denied any history of mental illness prior to service.  He reported having an altercation with another Marine in 1986 where he was struck in the head by a blunt object and knocked unconscious.  After being treated in the infirmary, the Veteran returned back to his duty station and resumed his normal responsibilities.  As time passed subsequent to the injury, the Veteran reported experiencing episodic loss of consciousness, dizziness, loss of focus and concentration, headaches, and alterations in brain functionality.  The psychiatrist noted that these symptoms were classic signs of traumatic brain injury.  After being discharged from service, the Veteran stated that he was unable to find work because of his worsening condition of severe headaches, inability to focus and concentrate, and inability to manage simple daily occupational tasks.  The psychiatrist found that the combination of the traumatic brain injury and the Veteran's recognition of such a severe personal deterioration led to the development of major depressive disorder, a substance use disorder, and an incapacity to manage even the most basic social responsibilities.  

The psychiatrist diagnosed the Veteran with major depressive disorder and traumatic brain injury.  He found that the Veteran had no evidence of any pre-military brain injuries or mental illness.  He explained that the Veteran's boxing career as an adolescent was extremely limited and included no documented episodes of loss of consciousness or concussions.  He opined that the Veteran's residuals of a traumatic brain injury, including major depressive disorder, headaches, seizures, and blurred vision, were a direct result of the in-service head injury.  He explained that the Veteran was completely healthy in every regard until he was struck with a blunt object in 1986 and developed the consequences of a traumatic brain injury.  The psychiatrist also noted that the combination of the direct result on the brain after the in-service traumatic injury and the incapacitation that the Veteran experienced after discharge from service led to his current major depressive disorder.    

Residuals of a Head Injury

As noted, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  See Id at (b)(1).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).

In this case, the Veteran is not noted to have had a headache disability at service entry.  Therefore, the Board finds that the presumption of soundness attaches with respect to this portion of the claim.  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that headaches with dizziness, blurred vision, and possible blackouts, was both preexisting and not aggravated by service.  

Based on the medical evidence set forth above, and based on the Veteran's own statements in his service treatment records, the Board does not find that there is clear and unmistakable evidence that the Veteran had a headache condition that preexisted service.  The service treatment records reflect that the Veteran gave a history of having chronic headaches since before entering service, and the service medical board concluded that the disability existed prior to service.  The December 2009 VA examiner, who examined the Veteran and his claims file in connection with the claim, also concluded that the Veteran's headache disability likely preexisted his entry into the service.  However, the May 2012 private psychiatrist found that based on a review of the lay statements and medical evidence and an interview with the Veteran, there was no evidence of an actual headache syndrome, traumatic brain injury, or multiple neurologic events prior to service.  He explained that the Veteran's adolescent boxing career was very limited and and included no documented episodes of loss of consciousness or concussions.  He also stated that even if there were a head injury prior to service that caused loss of consciousness, there was actually no description of any syndrome consistent with the symptoms that existed subsequent to the Veteran's head injury in 1986.  Given that there is conflicting evidence as to whether the Veteran had a preexisting headache disability, the Board finds that the medical record does not show clearly and unmistakably that a headache disorder existed prior to service.    

As the Board has not found that there is clear and unmistakable evidence that the Veteran had a headache disability that existed prior to service, the first prong of the test for determining whether the presumption of soundness has been rebutted has not been met, and therefore, the Veteran is presumed to have entered service in sound condition.  

With regard to service connection for residuals of a head injury on a direct basis, the Board notes that the Veteran's service records reflect that he was involved in an altercation with another serviceman in June 1986.  He was noted to have been in an argument and allegedly swung at the other man.  After examination, the Veteran was diagnosed with episodes of loss of consciousness, probable syncopal.  The Veteran was also treated in the Neurology Clinic in September 1986 for episodes of loss of consciousness.  

The Board assigns low probative weight to the December 2009 VA opinion.  The examiner found that the Veteran's migraine headaches likely preexisted service and were not aggravated while in service.  He explained that this conclusion was purely based upon the Veteran's statements in the medical records that indicated that he had headaches with episodes of loss of consciousness and dizziness at the age of 14.  However, during the examination and in other lay statements in the claims file, the Veteran clarified that these episodes only occurred while boxing.  It does not appear that the examiner considered the Veteran's lay statements regarding the actual onset of his headache disability, which the Veteran has alleged to be after his in-service head injury.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (a medical examination that fails to take into account relevant lay assertions is of little probative value).       

The Board assigns greater weight to the August 2011 VA opinion and the May 2012 private opinion.  In this regard, the August 2011 VA examiner and the May 2012 psychiatrist reviewed the claims file, including the Veteran's service treatment records, and considered the Veteran's competent lay statements.  Thereafter, both physicians opined that the Veteran's headache disability was related to the head injury that he received in service.  The Board notes that both physicians provided adequate rationale for their opinions.  The August 2011 VA examiner explained that such a severe head injury could cause long-term symptoms, while the May 2012 psychiatrist explained that the Veteran's in-service head injury was severe and that the Veteran only began experiencing symptoms related to a traumatic brain injury after this in-service injury.  The Board additionally finds the private psychiatrist's opinion to be highly probative and credible because he is a medical specialist in the fields of psychiatry and neurology.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  For these reasons, the August 2011 VA opinion and the May 2012 private opinion are of greater probative value than the December 2009 VA opinion. 

In sum, resolving all reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence indicates that the Veteran's residuals of a head injury did not exist prior to his entry into service, but were instead incurred as a result of his period of active service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that residuals of a head injury were related to active service, and the Veteran's claim for service connection for residuals of a head injury is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Depression 

With regard to service connection for depression on a secondary basis, as a result of the Board's decision herein, service connection has been granted for residuals of a head injury.  Therefore, the Board may consider service connection for the Veteran's depression as due to or aggravated by his service-connected residuals of a head injury.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439.  

The Board notes that the only medical opinion to address the issue of secondary service connection is the August 2011 VA examination.  Although the August 2011 examiner found that the Veteran's depression chronologically followed his head trauma and discharge from the Marines, she concluded that in terms of giving an opinion of whether the Veteran's major depressive disorder was etiologically related to his head injury residuals, this was beyond her capacity.  She instead recommended that he receive a neuropsychological evaluation to provide further information into the nature of his head trauma and how it was related to his depression.  Because the VA examiner was unable to provide an opinion regarding whether the Veteran's depression was related to his head injury residuals, the Board places no probative value on this opinion.  

With regard to service connection for depression on a direct basis, the Board notes that the Veteran's service records reflect that he was involved in an altercation with another serviceman in June 1986.  He was noted to have been in an argument and allegedly swung at the other man.  After examination, the Veteran was diagnosed with episodes of loss of consciousness, probable syncopal.  The Veteran was also treated in the Neurology Clinic in September 1986 for episodes of loss of consciousness.  

The Board assigns great probative weight to the May 2012 private psychiatrist's opinion.  In this regard, the May 2012 psychiatrist reviewed the claims file, including the Veteran's service treatment records, and considered the Veteran's competent lay statements.  Thereafter, the May 2012 psychiatrist provided adequate reasoning for the opinion that the Veteran's depression was a direct result of the in-service head injury.  He explained that the Veteran had no history of mental illness prior to service.  He also reasoned that the Veteran's major depressive disorder was caused by the combination of the direct result on the brain after the in-service traumatic injury and the incapacitation that the Veteran experienced after discharge from service as a result of his in-service head injury.  The Board finds the psychiatrist's opinion to be highly probative and credible because he is a medical specialist in the fields of psychiatry and neurology.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Furthermore, the Board finds that there are no contrary competent opinions of record regarding the issue of whether the Veteran's depression is due to his period of service.  For these reasons, the May 2012 private psychiatrist's opinion is of great probative value.     

In sum, resolving all reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence indicates that the Veteran's depression was incurred as a result of his period of active service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that depression was related to active service, and the Veteran's claim for service connection for depression is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury, including headaches, seizures, blackouts, and blurred vision, is granted.  

Service connection for depression is granted.  



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


